DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 13, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hegde et al. (US 2015/0026213 A1), hereinafter “Hegde”, and in view of Cash (US 2022/0020031 A1), hereinafter “Cash”. 




As per claim 13, Hegde teaches a medium having stored thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to:
“generate a first connection to a first instance of a database, add the first connection to a connection pool” at [0032]-[0035] and Fig. 1;
(Hegde teaches generating a plurality of database connections to a plurality of database instances and adding the database connections to a connection pool)
“obtain a request including 
(Hegde teaches obtaining a connection request for a particular service provided by the database)
“acquire the first connection from the connection pool based at least in part on state information” at [0039]-[0043];
(Hegde teaches if such a connection is available, the connection can be provided to the application. If no such connection is found, but a connection to a database instance is idle, the idle connection can be used by performing service switch, if no idle connection exists, a new connection can be created from scratch for the requested service)
“wherein the state information is associated with an application programing interface hosted by the computer system” at [0032]-[0046], 
(Hegde teaches maintaining a list of available connection and the status of the available connections, each of the connections includes the name of the service for which the connection is configured. For example, the service name can be included as part to the connection’s Connection Retrieval Information (CRI), an can be used to match the connection with a connection request for the particular service)
“provide the operation to the database over the first connection” at [0032]-[0044];
(Hegde teaches providing the service request to the database instance that provide the service using the selected connection)
“return the first connection to the connection pool” at [0051];
(Hegde teaches when the connection is closed, the connection can be stored to the sharable global cache, so that the connection can be re-used by connection pools associated with other data sources)
	Hegde does not explicitly teach the request including “a token”, nor “authenticate the request using at least the token” as claimed. However, Cash teaches a method for validation identity tokens for transaction including obtaining a request includes a token and authenticating the request using the token at [0046]. Thus, it would have been obvious to one of ordinary skill in the art to combine Cash with Hegde’s teaching in order to provides an increased security and transaction efficiency and enable tokenizing process that mitigate the risk of tokens being compromised, so that the token can be utilized to authenticate a user conducting a transaction, as suggested by Cash at [0022]-[0024].

As per claim 33, Hegde and Cash teach the non-transitory computer-readable storage medium of claim 13 discussed above. Hegde also teaches: “wherein instructions further include instructions that, as a result of being executed by the one or more processors, cause the computer system to: determine that the first connection is unavailable; generate a second connection to a second instance of the database; and add the second connection to the connection pool” at [0019]-[0056].

As per claim 34, Hegde and Cash teach the non-transitory computer-readable storage medium of claim 13 discussed above. Hegde also teaches: “wherein the instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to receive, at an interface of a service, the request and executable code that, as a result of being executed by the database, cause the database to perform the operation” at [0019]-[0056].


Claims 1, 5, 21-32, 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hegde et al. (US 2015/0026213 A1), hereinafter “Hegde”, and in view of Colrain et al. (US 2013/0066948 A1), hereinafter “Colrain”, and further in view of Cash (US 2022/0020031 A1).

As per claim 1, Hegde teaches a method comprising:
“generating a connection pool comprising a cache of a plurality of connections to a plurality of instances implementing a relational database, wherein a first connection of the plurality of connections corresponds to a first instance of the plurality of instances” at [0005], [0048]-[0057] and Figs. 1-4;
(Hegde teaches generating a connection pool which is a cache of database connection objects)
“obtaining a request to perform a 
(Hegde teaches a request directed to a particular service is received, the system can look for a connection to a database instance serving the service and provide the service to the application using the connection)
“acquiring the first connection of the plurality of connections to the first instance of the plurality of instances based at least in part on state information associated with the first connection indicating that the first connection is an active connection of the connection pool, modifying the state information based at least in part on a result of acquiring the first connection and the request” at [0039]-[0043];
(Hegde teaches if such a connection is available, the connection can be provided to the application. If no such connection is found, but a connection to a database instance is idle, the idle connection can be used by performing service switch, if no idle connection exists, a new connection can be created from scratch for the requested service)
“transmitting the request including the code to the first instance over the first connection, obtaining the result of the SQL operation from the first instance over the first connection” at [0020]-[0024] and Fig. 1;
(Hegde teaches a request directed to a particular service is received, the system can look for a connection to a database instance serving the service and provide the service to the application using the connection)
“returning the first connection to the connection pool by at least updating the state information” at [0015];
(Hegde teaches the applications uses the connection to access the database to perform work, and then returns the connection to the pool)
“providing the result of the SQL operation in response to the request” at [0021]-[0024].
(Hegde teaches the database instance provides service to the application using the connection)
	Hegde does not explicitly teach the request to perform “a structured query language (SQL) operation associated with the relational database” as claimed. However, Colrain teaches a method for selecting a free connection from a connection pool to serve an SQL database command at [0011]-[0016]. Thus, it would have been obvious to one of ordinary skill in the art to combine Colrain with Hegde’s teaching in order to allow performing SQL operation in a relational database using a free connection from a connection pool, as suggested by Colrain at [0016].
Hegde and Colrain, as combined, does not explicitly teach the request including “a token”, nor “authenticate the request using at least the token” as claimed. However, Cash teaches a method for validation identity tokens for transaction including obtaining a request includes a token and authenticating the request using the token at [0046]. Thus, it would have been obvious to one of ordinary skill in the art to combine Cash with Hegde’s teaching in order to provides an increased security and transaction efficiency and enable tokenizing process that mitigate the risk of tokens being compromised, so that the token can be utilized to authenticate a user conducting a transaction, as suggested by Cash at [0022]-[0024].

As per claim 5, Hegde teaches a system comprising: one or more processors; and memory storing instructions that, as a result of being executed by the one or more processors, cause the system to: 
“obtain a request to invoke an application programing interface hosted by a first service” at [0058];
(Hegde teaches an application programing interface (API) can be provided to initiate a new service on a selected connection)
“create a first connection to a second service providing a relational database” at [0032]-[0035] and Fig. 1;
(Hegde teaches generating a plurality of database connections to a plurality of database instances and adding the database connections to a connection pool)
“add the first connection to a connection pool maintained by the first service and” at [0032]-[0039], [0048]-[0058] and Fig. 1;
(Hegde teaches creating a connection and adding the connection to the connection pool)
“update state information associated with the first connection and the application programing interface hosted by the first service” at [0032]-[0046], 
(Hegde teaches maintaining a list of available connection and the status of the available connections, each of the connections includes the name of the service for which the connection is configured. For example, the service name can be included as part to the connection’s Connection Retrieval Information (CRI), an can be used to match the connection with a connection request for the particular service)
“acquire, from the connection pool maintained by the first service, the first service connection between the first service and the second service” at [0032]-[0046];
(Hegde teaches selecting a connection from a connection pool maintained by the shareable global cache, the connection is configured for a particular service and can connect to a database instance that provides that service)
“transmit, over the first connection, a command that, as a result of being fulfilled by the second service, causes the relational database to perform an operation included in the request to generate a response” [0032]-[0046];
(Hegde teaches transmitting the request to the data source using the selected connection, the data source provide service in response to the request)
Hegde does not explicitly teach “provide the response to an endpoint associated with the request” as claimed. However, Colrain teaches a method for selecting a free connection from a connection pool to serve an SQL database command, the command may cause the database instance to perform operations on the data in the database and return the data from the database at [0008]-[0016]. Thus, it would have been obvious to one of ordinary skill in the art to combine Colrain with Hegde’s teaching in order to allow performing SQL operation in a relational database using a free connection from a connection pool, and returning the result to the user, as suggested by Colrain at [0016].
Hegde and Colrain, as combined, does not explicitly teach “authenticate the request based, at least in part, a token associated with the request” as claimed. However, Cash teaches a method for validation identity tokens for transaction including obtaining a request includes a token and authenticating the request using the token at [0046]. Thus, it would have been obvious to one of ordinary skill in the art to combine Cash with Hegde’s teaching in order to provides an increased security and transaction efficiency and enable tokenizing process that mitigate the risk of tokens being compromised, so that the token can be utilized to authenticate a user conducting a transaction, as suggested by Cash at [0022]-[0024].


As per claim 21, Hegde, Colrain and Cash teach the method of claim 1 discussed above. Hegde also teaches: wherein “generating the connection pool further comprises setting a total number of connections to be maintained within the connection pool” at [0025]-[0026], [0053]-[0054].

As per claim 22, Hegde, Colrain and Cash teach the method of claim 21 discussed above. Hegde also teaches: “determining that no active connections are available in the connection pool; and as a result of a number of connections of the connection pool being less than the total number of connections, generating the first connection” at [0053]-[0054].

As per claim 23, Hegde, Colrain and Cash teach the method of claim 22 discussed above. Colrain also teaches: wherein “generating the first connection further comprises establishing a secure session layer connection between a first service to a second service” at [0086]-[0089].

As per claim 24, Hegde, Colrain and Cash teach the method of claim 1 discussed above. Hegde also teaches:  wherein “the state information is maintained during a lifetime of the first connection” at [0039]-[0053].

As per claim 25, Hegde, Colrain and Cash teach the method of claim 1 discussed above. Colrain also teaches: wherein “acquiring the first connection of the plurality of connections further comprises: obtaining a history associated with the first connection; determining, based at least in part on the history, that previous code sent over the first connection match the code; and as a result, selecting the first connection” at [0066]-[0068].

As per claim 26, Hegde, Colrain and Cash teach the method of claim 25 discussed above. Colrain also teaches: wherein “the previous code and the code include standard query language instructions” at [0011]-[0013].

As per claim 27, Hegde, Colrain and Cash teach the system of claim 5 discussed above. Colrain also teaches: “the operation further comprises executing a sequence of standard query language instructions by a second service providing a relational database as a stored procedure” at [0008]-[0013].

As per claim 28, Hegde, Colrain and Cash teach the system of claim 5 discussed above. Hegde also teaches: wherein “the instructions that cause the system to acquire the first connection further includes instructions that, as a result of being executed, cause the system to select the first connection from the connection pool based at least in part on information included in the request” at [0032]-[0046].

As per claim 29, Hegde, Colrain and Cash teach the system of claim 5 discussed above.  Colrain also teaches: “wherein the first connection is an encrypted communication session” at [0086]-[0089].

As per claim 30, Hegde, Colrain and Cash teach the system claim 5 discussed above.  Colrain also teaches: “wherein the first connection is a transport layer security connection” at [0086]-[0089].

As per claim 31, Hegde, Colrain and Cash teach the system of claim 5 discussed above. Colrain also teaches: “wherein data maintained in the relational database is encrypted” at [0086]-[0089].

As per claim 32, Hegde, Colrain and Cash teach the system of claim 5 discussed above.  Hegde also teaches: “wherein the first connection is acquired by at least selecting the first connection from the connection pool based at least in part on the first connection being recently used in response to a previous request” at [0032]-[0056].

As per claim 35, Hegde, Colrain and Cash teach the non-transitory computer-readable storage medium of claim 13 discussed above. Cash also teaches “access to the application programing interface is limited based , at least in part, on the token”  at [0046]. 

As per claim 36, Hegde, Colrain and Cash teach the non-transitory computer-readable storage medium of claim 13 discussed above. Colrain also teaches: “wherein the operation further comprises pre-compiled structure query language code” at [0086]-[0089].
As per claim 37, Hegde, Colrain and Cash teach the  non-transitory computer-readable storage medium of claim 13 discussed above.  Colrain also teaches: “wherein the first connection is a secure session established between the computer system and a database service that hosts the database” at [0086]-[0089].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 13, 21-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10,552,442 B1.  Claims 1-20 of US Patent No. 10,552,442 B1 contain every element of claims 1, 5, 13, 21-37 of the instant application and as such anticipate claims 1, 5, 13, 21-37 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Response to Arguments
Applicant’s arguments filed 8/08/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.














Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
October 26, 2022